                  Case 21-10527-JTD   Doc 16-5   Filed 03/08/21   Page 1 of 6




                                        EXHIBIT E

                                          Budget




DOCS_NY:42377.9
                                                                              Case 21-10527-JTD                                   Doc 16-5                    Filed 03/08/21                              Page 2 of 6
CarbonLITE Industries, LLC

In US$ unless otherwise noted                           Week 1         Week 2         Week 3       Week 4        Week 5         Week 6         Week 7         Week 8         Week 9        Week 10        Week 11        Week 12        Week 13        Week 14        Week 15        Week 16        Week 17        Week 18
Week Ending                                            03/14/21       03/21/21       03/28/21     04/04/21      04/11/21       04/18/21       04/25/21       05/02/21       05/09/21       05/16/21       05/23/21       05/30/21       06/06/21       06/13/21       06/20/21       06/27/21       07/04/21       07/11/21

Cash Receipts
   Collections                                            31,503                 0     226,468    1,626,516        49,854        565,689                 0   2,464,571        734,244        232,000                 0   3,600,912        556,452                 0     232,000                 0   5,169,895                 0
   Application of Customer Deposit                             0                 0           0            0             0              0                 0           0              0              0                 0           0              0                 0           0                 0           0                 0
                                                          31,503                 0     226,468    1,626,516        49,854        565,689                 0   2,464,571        734,244        232,000                 0   3,600,912        556,452                 0     232,000                 0   5,169,895                 0

Manufacturing Expenditures
  Raw Materials                                          298,921        298,921        298,921      325,762       345,894        345,894        345,894        345,894        345,894        345,894        345,894        345,894        345,894        345,894        345,894        345,894        345,894        345,894
  Flake Purchases                                              0              0              0       19,879        34,789         34,789         34,789         82,362        201,294        201,294        201,294        201,294        292,003        307,122        307,122        307,122        307,122        307,122
  Chemicals                                               27,842         27,842         27,842       34,458        39,421         39,421         39,421         42,404         49,862         49,862         49,862         49,862         55,550         56,498         56,498         56,498         56,498         56,498
  Other Manufacturing                                     42,155         42,155         42,155      143,843        59,686         59,686         59,686        155,873         75,495         75,495         75,495         75,495        175,777         85,543         85,543         85,543        177,213         85,543
  Freight (In & Out)                                      29,364         29,364         29,364       36,342        41,575         41,575         41,575         44,722         52,587         52,587         52,587         52,587         58,587         59,586         59,586         59,586         59,586         59,586
                                                         398,282        398,282        398,282      560,285       521,365        521,365        521,365        671,254        725,133        725,133        725,133        725,133        927,812        854,643        854,643        854,643        946,313        854,643

Operating Expenditures
  Payroll, taxes, & 401k                                 127,827        293,885         (9,578)     293,885       127,827        293,885         (9,578)       293,885        127,827        293,885        127,827        156,480        127,827        293,885        127,827        156,480        127,827        293,885
  Health Insurance                                             0        119,139              0            0             0              0        119,139              0              0              0        119,139              0              0              0              0        119,139              0              0
  Facility Rent and Related                                    0              0              0      310,847             0              0              0        259,786              0              0              0              0        259,786              0              0              0        259,786              0
  Utilities                                                    0        387,422              0            0             0        387,422              0              0              0        511,422              0              0              0              0        511,422              0              0              0
  Business Insurance                                           0         33,345              0            0             0         33,345              0              0              0         33,345              0              0              0              0         33,345              0              0              0
  Other G&A                                               44,752         44,752         44,752       44,752        44,752         44,752         44,752         44,752         44,752         44,752         44,752         44,752         44,752         44,752         44,752         44,752         44,752         44,752
  HPC Management Fee                                           0         33,959              0            0             0         33,959              0              0              0         33,959              0              0              0              0         33,959              0              0              0
                                                         172,579        912,502         35,174      649,484       172,579        793,363        154,312        598,423        172,579        917,363        291,717        201,232        432,364        338,637        751,305        320,370        432,364        338,637

Capital Expenditures
   PP&E (Maintenance)                                             0              0      83,333            0                0              0      83,333                 0              0              0              0      83,333                 0              0              0      83,333                 0              0
   PP&E (Expansion)                                               0              0     350,000    2,143,260                0              0     500,000                 0              0              0              0           0                 0              0              0           0                 0              0
                                                                  0              0     433,333    2,143,260                0              0     583,333                 0              0              0              0      83,333                 0              0              0      83,333                 0              0
Restructuring
   Vendor and Utility Deposits                         1,419,028              0              0            0       511,422              0              0              0              0              0              0              0              0              0              0              0              0              0
   503b9 Claims                                                0              0              0            0             0              0              0              0              0              0              0              0              0              0              0              0              0              0
   Cures                                                 317,406              0              0            0             0              0              0        336,300              0              0              0              0              0              0              0              0              0              0
   Force 10 Partners                                      38,889         38,889         38,889       38,889        38,889         38,889         38,889         38,889         38,889         38,889         38,889         38,889         38,889         38,889         38,889         38,889         38,889         38,889
   Pachulski Stang Ziehl & Jones LLP                      62,500         62,500         62,500       62,500        62,500         62,500         62,500         62,500         62,500         62,500         62,500         62,500         62,500         62,500         62,500         62,500         62,500         62,500
   Jefferies                                             170,882          5,882          5,882        5,882         5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882              0
   Reed Smith                                              2,941          2,941          2,941        2,941         2,941          2,941          2,941          2,941          2,941          2,941          2,941          2,941          2,941          2,941          2,941          2,941          2,941              0
   UCC Counsel                                            11,765         11,765         11,765       11,765        11,765         11,765         11,765         11,765         11,765         11,765         11,765         11,765         11,765         11,765         11,765         11,765         11,765              0
   UCC Financial Advisor                                   5,882          5,882          5,882        5,882         5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882          5,882              0
   Tax Advisors                                                0              0              0            0             0              0              0              0              0              0              0              0          4,688          4,688          4,688          4,688              0              0
   Noticing Agent                                          5,208          5,208          5,208        5,208         5,208          5,208          5,208          5,208          5,208          5,208          5,208          5,208          5,208          5,208          5,208          5,208          5,208          5,208
   Latham & Watkins LLP (Legal Orion)                     95,294         95,294         95,294       95,294        95,294         95,294         95,294         95,294         95,294         95,294         95,294         95,294         95,294         95,294         95,294         95,294         95,294              0
   Alix Partners (FA Orion)                               17,647         17,647         17,647       17,647        17,647         17,647         17,647         17,647         17,647         17,647         17,647         17,647         17,647         17,647         17,647         17,647         17,647              0
   Bank Leumi (Legal & FA)                                     0              0              0            0             0        112,500              0              0              0        112,500              0              0              0              0        112,500              0              0        112,500
   U.S. Trustee Fee                                            0              0              0            0             0         56,416              0              0              0              0              0              0              0              0              0              0              0        210,129
                                                       2,147,443        246,009        246,009      246,009       757,431        414,925        246,009        582,309        246,009        358,509        246,009        246,009        250,696        250,696        363,196        250,696        246,009        429,226
Cash Flow Before Financing                             (2,686,801)    (1,556,793)     (886,329)   (1,972,522)   (1,401,521)    (1,163,964)    (1,505,019)      612,585       (409,477)     (1,769,005)    (1,262,859)    2,345,205      (1,054,421)    (1,443,977)    (1,737,144)    (1,509,043)    3,545,209      (1,622,506)
Financing Cash Flow
   Bank Leumi Interest Payments                          (135,000)             0             0       (42,217)           0              0               0       (58,807)             0               0             0               0        (76,212)             0              0             0         (85,124)      (168,799)
   DIP Interest Payments & Fees                          (116,417)        (2,310)            0      (242,290)           0         (2,310)              0       (72,160)             0          (2,310)            0               0        (78,767)             0         (2,310)            0         (86,304)       (34,471)
   Bank Leumi Line of Credit Activity (Borrow)/Repay     (674,931)      (548,021)     (574,798)     (382,300)    (994,659)      (775,049)       (336,589)     (817,425)       495,883        (412,708)     (839,615)     (1,036,815)     2,023,960     (1,206,418)    (1,175,744)     (978,544)     (1,058,254)     2,989,158
Change in Cash                                         (2,263,287)    (1,011,082)     (311,532)   (1,874,728)    (406,862)      (391,225)     (1,168,430)    1,299,042       (905,359)     (1,358,607)     (423,244)      3,382,020     (3,233,359)      (237,559)      (563,711)     (530,500)      4,432,036     (4,814,932)

DIP Loan Disbursements from DIP Funding Account        2,113,287      1,011,082        311,532    1,874,728       406,862        391,225      1,168,430                 0              0     964,925        423,244                 0              0      88,897        563,711        530,500                 0     382,896

Beginning Cash                                           300,000        150,000        150,000      150,000       150,000        150,000        150,000        150,000      1,449,042        543,682        150,000        150,000      3,532,020        298,662        150,000        150,000        150,000      4,582,036
Ending Cash                                              150,000        150,000        150,000      150,000       150,000        150,000        150,000      1,449,042        543,682        150,000        150,000      3,532,020        298,662        150,000        150,000        150,000      4,582,036        150,000
                                                                                   Case 21-10527-JTD                                   Doc 16-5                  Filed 03/08/21                          Page 3 of 6
PinnPack Packaging, LLC

In US$ unless otherwise noted                           Week 1         Week 2       Week 3         Week 4         Week 5         Week 6        Week 7         Week 8         Week 9        Week 10      Week 11        Week 12        Week 13        Week 14        Week 15      Week 16        Week 17        Week 18
Week Ending                                            03/14/21       03/21/21     03/28/21       04/04/21       04/11/21       04/18/21      04/25/21       05/02/21       05/09/21       05/16/21     05/23/21       05/30/21       06/06/21       06/13/21       06/20/21     06/27/21       07/04/21       07/11/21

Cash Receipts
   Collections                                           257,376        524,659      648,294        582,455        325,943        249,270     1,097,595      1,057,864        677,554        844,960      775,747        757,587        794,328        984,510        652,805      823,620        811,146        811,146
                                                         257,376        524,659      648,294        582,455        325,943        249,270     1,097,595      1,057,864        677,554        844,960      775,747        757,587        794,328        984,510        652,805      823,620        811,146        811,146

Manufacturing Expenditures
  Raw Materials                                          315,556        338,488      245,448        338,801        302,721        303,767       310,171        394,756        261,753        330,245      336,697        325,243        251,727        315,672        329,583      258,665        377,944        297,603
  Other Manufacturing                                     56,740         60,863       44,134        111,047         54,432         54,620        55,772        121,109         47,066         59,381       60,541         58,482         95,391         56,761         59,262       46,510        118,086         53,513
  Freight (In & Out)                                      71,284         76,465       55,447         76,535         68,385         68,621        70,068         89,176         59,130         74,602       76,060         73,473         56,865         71,311         74,453       58,433         85,378         67,229
                                                         443,580        475,816      345,029        526,384        425,538        427,009       436,010        605,041        367,949        464,228      473,298        457,197        403,982        443,744        463,298      363,608        581,407        418,344

Operating Expenditures
  Payroll, taxes, & 401k                                 156,498        326,843      208,306        264,143        156,498        299,143       208,306        264,143        156,498        299,143      156,498        315,950        156,498        264,143        191,498      315,950        156,498        264,143
  Health Insurance                                             0         63,600            0              0              0              0        63,600              0              0              0       63,600              0              0              0              0       63,600              0              0
  Facility Rent and Related                                    0              0            0        123,059              0              0             0        123,059              0              0            0              0        123,059              0              0            0        123,059              0
  Utilities                                                    0        219,000            0              0              0        219,000             0              0              0        219,000            0              0              0              0        219,000            0              0              0
  Business Insurance                                           0         10,471            0              0              0         10,471             0              0              0         10,471            0              0              0              0         10,471            0              0              0
  Other G&A                                               62,847         62,847       62,847         62,847         62,847         62,847        62,847         62,847         62,847         62,847       62,847         62,847         62,847         62,847         62,847       62,847         62,847         62,847
  HPC Management Fee                                           0         20,360            0              0              0         20,360             0              0              0         20,360            0              0              0              0         20,360            0              0              0
                                                         219,346        703,121      271,153        450,049        219,346        611,821       334,753        450,049        219,346        611,821      282,946        378,797        342,405        326,990        504,177      442,397        342,405        326,990

Capital Expenditures
   PP&E (Maintenance)                                             0      41,667               0              0              0      41,667                0              0              0      41,667               0              0              0              0      41,667               0              0              0
   PP&E (Expansion)                                               0           0               0              0              0           0                0              0              0           0               0              0              0              0           0               0              0              0
                                                                  0      41,667               0              0              0      41,667                0              0              0      41,667               0              0              0              0      41,667               0              0              0
Restructuring
   Vendor and Utility Deposits                           631,111              0            0              0        219,000              0             0              0              0              0            0              0              0              0              0            0              0              0
   503b9 Claims                                                0              0            0              0              0              0             0              0              0              0            0              0              0              0              0            0              0              0
   Cures                                                 563,553              0            0              0              0              0             0        129,613              0              0            0              0              0              0              0            0              0              0
   Force 10 Partners                                      37,500         37,500       37,500         37,500         37,500         37,500        37,500         37,500         37,500         37,500       37,500         37,500         37,500         37,500         37,500       37,500         37,500         37,500
   Pachulski Stang Ziehl & Jones LLP                      62,500         62,500       62,500         62,500         62,500         62,500        62,500         62,500         62,500         62,500       62,500         62,500         62,500         62,500         62,500       62,500         62,500         62,500
   Jefferies                                             140,882          5,882        5,882          5,882          5,882          5,882         5,882          5,882          5,882          5,882        5,882          5,882          5,882          5,882          5,882        5,882          5,882              0
   Reed Smith                                              2,941          2,941        2,941          2,941          2,941          2,941         2,941          2,941          2,941          2,941        2,941          2,941          2,941          2,941          2,941        2,941          2,941              0
   UCC Counsel                                            11,765         11,765       11,765         11,765         11,765         11,765        11,765         11,765         11,765         11,765       11,765         11,765         11,765         11,765         11,765       11,765         11,765              0
   UCC Financial Advisor                                   5,882          5,882        5,882          5,882          5,882          5,882         5,882          5,882          5,882          5,882        5,882          5,882          5,882          5,882          5,882        5,882          5,882              0
   Tax Advisors                                                0              0            0              0              0              0             0              0              0              0            0              0          4,688          4,688          4,688        4,688              0              0
   Noticing Agent                                          5,208          5,208        5,208          5,208          5,208          5,208         5,208          5,208          5,208          5,208        5,208          5,208          5,208          5,208          5,208        5,208          5,208          5,208
   Latham & Watkins LLP (Legal Orion)                     95,294         95,294       95,294         95,294         95,294         95,294        95,294         95,294         95,294         95,294       95,294         95,294         95,294         95,294         95,294       95,294         95,294              0
   Alix Partners (FA Orion)                               17,647         17,647       17,647         17,647         17,647         17,647        17,647         17,647         17,647         17,647       17,647         17,647         17,647         17,647         17,647       17,647         17,647              0
   Bank Leumi (Legal & FA)                                     0              0            0              0              0        112,500             0              0              0        112,500            0              0              0              0        112,500            0              0        112,500
   U.S. Trustee Fee                                            0              0            0              0              0         47,087             0              0              0              0            0              0              0              0              0            0              0         18,577
                                                       1,574,284        244,620      244,620        244,620        463,620        404,207       244,620        374,233        244,620        357,120      244,620        244,620        249,308        249,308        361,808      249,308        244,620        236,286
Cash Flow Before Financing                             (1,979,834)     (940,564)    (212,508)      (638,598)      (782,560)     (1,235,433)      82,212       (371,458)      (154,361)      (629,876)    (225,116)      (323,028)      (201,367)       (35,532)      (718,144)    (231,693)      (357,287)      (170,474)
Financing Cash Flow
   Bank Leumi Interest Payments & Fees                    (50,000)            0            0        (28,522)             0              0             0        (35,116)             0              0            0              0        (32,966)             0              0            0        (32,166)       (61,423)
   DIP Interest Payments & Fees                           (93,583)       (1,857)           0       (194,766)             0         (1,857)            0        (58,006)             0         (1,857)           0              0        (63,317)             0         (1,857)           0        (69,376)       (27,710)
   Bank Leumi Line of Credit Activity (Borrow)/Repay     (306,525)     (450,169)    (271,591)        30,731       (223,129)      (364,678)     (432,069)       275,432         62,351         21,037       18,139        (54,369)       (45,525)       141,550        167,648     (143,790)       151,740       (111,720)
Change in Cash                                         (1,816,892)     (492,252)      59,083       (892,617)      (559,431)      (872,612)      514,281       (740,013)      (216,712)      (652,770)    (243,255)      (268,659)      (252,124)      (177,082)      (887,649)     (87,903)      (610,569)      (147,888)

DIP Loan Disbursements from DIP Funding Account        1,796,050        492,252               0     833,533        559,431        872,612                0     225,733        216,712        652,770      243,255        268,659        252,124        177,082        887,649       87,903        610,569        147,888

Beginning Cash                                           170,842        150,000      150,000        209,083        150,000        150,000       150,000        664,281        150,000        150,000      150,000        150,000        150,000        150,000        150,000      150,000        150,000        150,000
Ending Cash                                              150,000        150,000      209,083        150,000        150,000        150,000       664,281        150,000        150,000        150,000      150,000        150,000        150,000        150,000        150,000      150,000        150,000        150,000
                                                                                          Case 21-10527-JTD                                      Doc 16-5                   Filed 03/08/21                    Page 4 of 6
CA DIP Term Loan

In US$ unless otherwise noted                           Week 1         Week 2         Week 3         Week 4         Week 5         Week 6          Week 7         Week 8         Week 9        Week 10        Week 11        Week 12        Week 13        Week 14        Week 15        Week 16        Week 17        Week 18
Week Ending                                            03/14/21       03/21/21       03/28/21       04/04/21       04/11/21       04/18/21        04/25/21       05/02/21       05/09/21       05/16/21       05/23/21       05/30/21       06/06/21       06/13/21       06/20/21       06/27/21       07/04/21       07/11/21

CA DIP - Total                           Total
DIP Upfront Fee                           (600,000)      (210,000)             -                -     (390,000)               -            -                 -              -              -            -                -              -              -              -            -                -              -              -
(-) Admin Fee                               (16,667)                      (4,167)                                                     (4,167)                                                      (4,167)                                                                    (4,167)
(+) DIP Term Loan Advances*             18,500,000      7,000,000              -                -    8,000,000                -            -                 -            -                -            -                -              -            -      3,500,000              -                -            -              -
(-) DIP Interest                          (537,167)             -              -                -       (47,056)              -            -                 -     (130,167)               -            -                -              -     (142,083)             -              -                -     (155,681)       (62,181)
CA DIP Financing Cash Flows             17,346,167      6,790,000         (4,167)               -    7,562,944                -       (4,167)                -     (130,167)               -       (4,167)               -              -     (142,083)     3,500,000         (4,167)               -     (155,681)       (62,181)

Pro Rata Allocation by Plant             Total

Riverside Allocation of CA DIP
DIP Upfront Fee                           (332,621)      (116,417)             -                -     (216,204)               -            -                 -            -                -            -                -              -            -              -              -                -            -              -
(-) Admin Fee                                (9,239)            -         (2,310)               -             -               -       (2,310)                -            -                -       (2,310)               -              -            -              -         (2,310)               -            -              -
(+) DIP Term Loan Advances*             10,255,821      3,880,581              -                -    4,434,949                -            -                 -            -                -            -                -              -            -      1,940,290              -                -            -              -
(-) DIP Interest                          (297,788)             -              -                -       (26,086)              -            -                 -      (72,160)               -            -                -              -      (78,767)             -              -                -      (86,304)       (34,471)
Riverside - Allocated CA DIP Fin. CF     9,616,171      3,764,163         (2,310)               -    4,192,660                -       (2,310)                -      (72,160)               -       (2,310)               -              -      (78,767)     1,940,290         (2,310)               -      (86,304)       (34,471)

PinnPack Allocation of CA DIP
DIP Upfront Fee                           (267,379)        (93,583)            -                -     (173,796)               -            -                 -            -                -            -                -              -            -              -              -                -            -              -
(-) Admin Fee                                (7,427)             -        (1,857)               -             -               -       (1,857)                -            -                -       (1,857)               -              -            -              -         (1,857)               -            -              -
(+) DIP Term Loan Advances*              8,244,179      3,119,419              -                -    3,565,051                -            -                 -            -                -            -                -              -            -      1,559,710              -                -            -              -
(-) DIP Interest                          (239,378)              -             -                -       (20,969)              -            -                 -      (58,006)               -            -                -              -      (63,317)             -              -                -      (69,376)       (27,710)
PinnPack - Allocated CA DIP Fin. CF      7,729,995      3,025,837         (1,857)               -    3,370,285                -       (1,857)                -      (58,006)               -       (1,857)               -              -      (63,317)     1,559,710         (1,857)               -      (69,376)       (27,710)

*To the DIP Funding Account, to be
disbursed as needed per these budgets                             -              -              -              -              -              -               -              -              -              -              -              -              -              -              -              -              -              -
for operations
                                                                        Case 21-10527-JTD                          Doc 16-5           Filed 03/08/21                   Page 5 of 6
CarbonLITE Industries, LLC - Weekly Sales and Pounds Sold
                       CarbonLITE Industries, LLC

                             Week 1          Week 2      Week 3      Week 4      Week 5      Week 6      Week 7       Week 8       Week 9      Week 10      Week 11      Week 12      Week 13      Week 14      Week 15      Week 16      Week 17      Week 18
                            03/14/21        03/21/21    03/28/21    04/04/21    04/11/21    04/18/21    04/25/21     05/02/21     05/09/21     05/16/21     05/23/21     05/30/21     06/06/21     06/13/21     06/20/21     06/27/21     07/04/21     07/11/21
Revenue Forecast
  Sales ($)                   $676,233       $676,233    $676,233   $839,343    $961,676    $961,676    $961,676     $1,035,421   $1,219,783   $1,219,783   $1,219,783   $1,219,783   $1,359,879   $1,383,228   $1,383,228   $1,383,228   $1,383,438   $1,383,596
  Pellets Sold (lbs)           978,797        978,797     978,797   1,211,396   1,385,846   1,385,846   1,385,846     1,490,723    1,752,915    1,752,915    1,752,915    1,752,915    1,952,887    1,986,216    1,986,216    1,986,216    1,986,216    1,986,216
                                                                  Case 21-10527-JTD                    Doc 16-5         Filed 03/08/21             Page 6 of 6
PinnPack Packaging, LLC Weekly Sales and Pounds Sold
                        PinnPack Packaging, LLC

                            Week 1        Week 2      Week 3     Week 4     Week 5     Week 6     Week 7     Week 8     Week 9    Week 10    Week 11    Week 12    Week 13    Week 14    Week 15    Week 16    Week 17    Week 18
                           03/14/21      03/21/21    03/28/21   04/04/21   04/11/21   04/18/21   04/25/21   05/02/21   05/09/21   05/16/21   05/23/21   05/30/21   06/06/21   06/13/21   06/20/21   06/27/21   07/04/21   07/11/21
Revenue Forecast
  Sales ($)                 $786,986      $844,178   $612,140   $844,960   $754,977   $757,587   $773,557   $984,510   $652,805   $823,620   $839,711   $811,146   $627,798   $787,277   $821,970   $645,102   $942,580   $742,213
  Volume Sold (lbs)          500,882       537,282    389,600    537,780    480,509    482,171    492,335    626,597    415,481    524,198    534,439    516,259    399,566    501,067    523,148    410,579    599,911    472,386
